Citation Nr: 1602268	
Decision Date: 01/20/16    Archive Date: 01/27/16

DOCKET NO.  15-08 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to an initial increased rating for asbestosis, rated as 10 percent disabling. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Emily L. Tamlyn, Counsel


INTRODUCTION

The Veteran served on active duty from July 1951 to June 1955. The Veteran died in September 2013. In December 2013, the RO issued an administrative decision confirming that the appellant was the Veteran's surviving spouse for VA purposes.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision issued by the Department of Veterans Affairs Regional Office (RO) in Oakland, California. In that decision, the RO granted a claim for service connection for asbestosis; the Veteran disagreed with the initial assigned rating the same month. 

In November 2013, the appellant was granted service-connection for the cause of the Veteran's death. A January 2014 statement was accepted as an informal claim for an accrued and/or substitution claim. In February 2014, a VA memorandum notes that the appellant intended to substitute for the Veteran and was accepted as a substitute. 38 U.S.C.A. § 5121A (West 2014); 38 C.F.R. § 3.1010 (2015). A statement of the case was issued in December 2014 and the appellant perfected the appeal in February 2015. 

The Board will adjudicate this claim with the appellant as a substitute. In a November 2015 informal hearing presentation, the appellant's representative raised the claim of whether there is new and material evidence to reopen a claim of service connection for an eye disability. This issue will not be referred because 38 C.F.R. § 3.1010(f)(2) notes that an expansion of the claim is not permitted. Similarly, the appellant has written to VA several times regarding an issue that may be a claim for entitlement to an earlier effective date for dependency; this also is not permitted to the extent it may expand the current claim. Id. However, it the exact nature of the appellant's request is unclear and the Board urges her to contact the Regional Office to request an audit of her account to the extent she may suspect an irregularity regarding her disability payments.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015). 38 U.S.C.A. § 7107(a)(2) (West 2014). 


FINDING OF FACT

For the entire period on appeal, the asbestosis has been characterized by Forced Vital Capacity (FVC) above 75 percent predicted. 


CONCLUSION OF LAW

The criteria for an initial rating higher than 10 percent for asbestosis has not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.96, 4.97, Diagnostic Code (DC) 6833 (2015). 


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

In a November 2010 letter, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2014) and 38 C.F.R. § 3.159(b) (2015). The RO notified the Veteran of: information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that the he was expected to provide. The Veteran was informed of the process by which initial disability ratings and effective dates are assigned, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). The appellant is substituting for the Veteran and is considered to have been similarly informed. See 38 U.S.C.A. § 5121A; 38 C.F.R. § 3.1010. 

The "duty to assist" contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination when necessary to make a decision on the claim. 38 C.F.R. § 3.159 (2015). VA has done everything reasonably possible to assist the Veteran with respect to the claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2014) and 38 C.F.R. § 3.159(c) (2015). Relevant service treatment and other medical records were associated with the claims file. 

The Veteran was afforded a VA examination in June 2011 and was sent for respiratory testing as required by 38 C.F.R. § 4.97 (2015). At the time, he was noted to have fair effort and cooperation, but was unable to maintain a pant frequency of 60 to 90 breaths per minute during the airway resistance measurement. Albuterol inhaler was given, times two puffs and the test resumed after twenty minutes. He was unable to inhale 85% of tidal volume during DLCO test. Slow vital capacity test was done post bronchodilator to validate. Pre bronchodilator testing was obtained during plethysmography that was not completed due to patient inability to perform test. The clinician concluded that poor results on post spirometry testing were most likely due to patient effort/exhaustion. 

In October 2011, a follow up respiratory examination report was completed. The examiner stated the veteran was also known to have myelodysplastic syndrome (MDS), obesity, and coronary artery disease status post bypass surgery. He was known to have coronary artery disease, hypertension, and dyslipidemia. The Veteran had a scheduled pulmonary function test (PFT) in June 2011, but the results were not interpretable as the veteran was not able to cooperate with the examination. Information stated by the respiratory therapist, was that during the examination the Veteran had only fair effort and cooperation and was seated throughout the test, but was unable to maintain satisfactory cooperation for the examination. Poor results of the spirometry were found to be likely to patient effort and/or exhaustion and therefore the results were not easily interpreted. DLCO could not be performed. The Veteran appeared to have restrictive lung disease without significant obstructive component. The examiner stated that if the rating board needed additional information other than what was provided, a second examination may need to be scheduled, but also warned that the Veteran was in an advanced age, was likely not be able to cooperate further, and that additional studies might cause greater frustration and delay the claims process for the Veteran.

In spite of this warning, another respiratory examination was scheduled for September 2013. The examiner used the acceptable clinical evidence (ACE) process because the Veteran was in hospice at this point (due to terminal refractory MDS) and because existing medical evidence provided sufficient information on which to prepare the disability benefits questionnaire and an examination would likely provide no additional relevant evidence. The examiner repeated the values from 2011, noting that the FVC was the most accurate reflection of disability in this case. 

The file reflects that the Veteran died day after the September 2013 examination report was issued. 

Under the circumstances, the Board finds the evidence in the file fully adequate because medical personnel gathered the maximum amount of evidence possible regarding the Veteran's service-connected asbestosis disability. The Board can conceive of no way how further information might be gathered on the impact of the asbestosis during the Veteran's lifetime. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). The duties to notify and to assist have been met.  


Initial Increased Rating

When rating a service-connected disability, the entire history must be considered. Schafrath v. Derwinski, 1 Vet. App. 589 (1991). Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2015). 

The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal. Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The Veteran's asbestosis was rated as 10 percent disabling under the criteria of 38 C.F.R. § 4.97, DC 6833. DCs 6825 through 6833 are rated under the General Rating Formula for Interstitial Lung Disease. 

The General Rating Formula for Interstitial Lung Disease provides the following:
* A rating of 10 percent is assigned for FVC of 75- to 80-percent predicted value, or for DLCO (SB) of 66- to 80-percent predicted value. 
* A rating of 30 percent is assigned for FVC of 65- to 74-percent predicted, or for DLCO (SB) of 56- to 65-percent predicted. 
* A rating of 60 percent is assigned for FVC of 50- to 64-percent predicted; or, DLCO (SB) of 40- to 55-percent predicted; or, maximum exercise capacity of 15 to 20 ml/kg/min oxygen consumption with cardiorespiratory limitation. 
* A rating of 100 percent is assigned for FVC less than 50 percent of predicted value; or, DLCO (SB) less than 40-percent predicted; or, maximum exercise capacity less than 15 ml/kg/min oxygen consumption with cardiorespiratory limitation; or, cor pulmonale (right heart failure) or pulmonary hypertension, or; when outpatient oxygen therapy is required.
38 C.F.R. § 4.97, DC 6833 (bullet points added). 

PFTs are required to evaluate asbestosis except when the results of a maximum exercise capacity test are of record and are 20 ml/kg/min or less. If a maximum exercise capacity test is not of record, alternative criteria should be used. 38 C.F.R. § 4.96(d)(1)(i). PFTs are also not used when pulmonary hypertension (documented by an echocardiogram or cardiac catheterization), cor pulmonale, or right ventricular hypertrophy has been diagnosed. 38 C.F.R. § 4.96(d)(1)(ii). PFTs are also not used when there have been one or more episodes of acute respiratory failure or when outpatient oxygen therapy is required. 38 C.F.R. § 4.96(d)(1)(iii)-
(iv). 

If the DLCO (SB) (Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method) test is not of record, evaluation should be based on alternative criteria as long as the examiner states why the test would not be useful or valid in a particular case. 38 C.F.R. § 4.96(d)(2). When the PFTs are not consistent with clinical findings, evaluation should be based on the PFTs unless the examiner states why they are not a valid indication of respiratory functional impairment in a particular case. 38 C.F.R. § 4.96(d)(3). 

Post-bronchodilator studies are required when PFTs are done for disability evaluation purposes except when the results of pre-bronchodilator pulmonary function tests are normal or when the examiner determines that post-bronchodilator studies should not be done and states why. 38 C.F.R. § 4.96(d)(4). When evaluating based on PFTs, rates are to use post-bronchodilator results in applying the evaluation criteria in the rating schedule unless the post-bronchodilator results were poorer than the pre-bronchodilator results. In those cases, use the pre-bronchodilator values for rating purposes. 38 C.F.R. § 4.96(d)(5). 

Finally, when there is a disparity between the results of different PFTs (FEV-1 (Forced Expiratory Volume in one second), FVC (Forced Vital Capacity), etc.), so that the level of evaluation would differ depending on which test result is used, use the test result that the examiner states most accurately reflects the level of disability. 38 C.F.R. § 4.96(d)(6). 

During the pendency of the claim, the Veteran asserted in his December 2011 notice of disagreement (NOD) that he was not uncooperative at his VA examination. He also submitted a picture of his inhaler and said he was using it. In another statement, he mentioned he produced sputum with coughing. 

Prior to the appeal period, but informative for this appeal in considering the history of the disability under § 4.7, a July 2005 CT chest impression noted asbestosis. An August 2007 PFT report stated that the vital capacity and total lung capacity were normal. The spirometry report showed pre bronchodilator FVC was predicted at 88% and the post-bronchodilator was predicted at 91%. Similarly, an October 2007 EB PMG record noted that the vital capacity and total lung capacity were normal. He was found to have asbestos-related pleural disease and interstitial fibrosis as well as chronic obstructive pulmonary disease (COPD) secondary to smoking. 

In August 2010, the Veteran filed his claim of service connection for asbestosis. A June 2011 VA respiratory examination showed that the Veteran had MDS, which did not have any bearing on his claimed respiratory disorder. The history of his respiratory disability was noted. The 2007 PFTs were reviewed and revealed that he had obstructive rather than restrictive lung disease with no substantial reversibility with bronchodilators. The Veteran had been diagnosed with interstitial fibrosis and obstructive lung disease caused by many decades of cigarette smoking which ended some eight years ago following endovascular stenting of his abdominal aorta. Since that time, the Veteran has had minimal dyspneic episodes, could still walk one block and climb up to two flights of stairs. He had not had thromboembolism and did not use oxygen. The examiner stated he was not currently using an inhaler (which the Veteran disputed, as noted above).

Physical evaluation showed the chest was increased anterior to posterior in diameter, the I:E ratio was 1:2, diaphragmatic excursions were 3.5 centimeters and therefore reduced bilaterally. There were no rhonchi of the lungs. 

The examiner stated the Veteran was currently without productive cough or sputum expectoration (as noted above, these findings were disputed by the Veteran). He did not have hemoptysis or anorexia. He did have dyspnea on exertion, but was able to walk at least one block and climb two flights of stairs. He did not have asthma and was not known to have cardiac failure. He did not use oxygen. He sat at night to breathe, but did not have findings suggestive of cor pulmonale, right ventricular hypertrophy or pulmonary hypertension. 

Additionally, there was a history of left bundle branch block and cardiac murmur that had been present for many years. He was not known to have impaired left ventricle function or vascular disease of the heart. He had minimal kyphosis without kyphoscoliosis, pectus excavatum, and therefore any restricted noted in upcoming PFTs would likely be related to asbestos-related disease. Because of concomitant pulmonary emphysema caused by cigarette smoking, the veteran's PFTs would likely reveal obstructive lung disease as it did in the past with little or minimal reversibility, consistent with that disease. The Veteran retired 22 years ago and his activities of daily life were nominally affected as he was still able to walk one city block and was not required to use oxygen or breathing apparatus. 

After noting the 2007 records again, the diagnosis was asbestos-related lung disease, COPD (currently not smoking), MDS and obesity (among other problems). 
The examiner stated that more PFTs were needed as prior PFTs in 2007 suggested that the Veteran's obstructive lung disease, rather than asbestos related fibrotic restrictive disease, was more disabling. Updated imaging studies were also requested. The Veteran's current asbestos lung disease was at least as likely as not related to service in the military; he was scheduled for further testing. 

A June 2011 VA addendum showed the Veteran had fair patient effort and cooperation; he was seated throughout tests. He was unable to maintain a pant frequency of 60 breaths per minute during the lung volume measurements. He was unable to maintain a pant frequency of 60 to 90 breaths per minute during the airway resistance measurement. An albuterol inhaler was given for two puffs and the test resumed after twenty minutes. The Veteran was unable to inhale 85% of tidal volume during DLCO test. A slow vital capacity test was done post bronchodilator to validate. Pre-bronchodilator testing was obtained during plethysmography that was not completed due to patient inability to perform test. Poor results on post-spirometry testing were most likely due to "patient effort/exhaustion." His FEV1was 2.44 liter or 70% of predicted value with a -13% following bronchodilators. The FVC was found to be 4.01 liters or 83% of predicted value.

Consistent with the June 2011 examination and testing, records from Dr. S.H./C.C. from May 2008 to August 2011 (focusing mainly on the MDS diagnosis) showed gradual decline as the Veteran was noted to have been diagnosed with asbestosis and gradually suffered some dyspnea on exertion. He was typically assessed with clear lungs without rhonchi or wheezing. 

In October2011 a VA respiratory follow up examination report stated that the Veteran had scheduled PFT, which was performed in June 2011. The examiner stated: 

Unfortunately, the results are not interpretable as the veteran was not able to cooperative with the examination. Information stated by the respiratory therapist, during the examination the veteran had only fair effort and cooperation and was seated throughout the test, but was unable to maintain satisfactory cooperation for the examination. Poor results of the spirometry were found to be likely to patient effort and/or exhaustion and therefore the results are not easily interpreted. 

The examiner went on to state that his FEV1was 2.44 liter or 70% of predicted value with a -13% following bronchodilators. The FVC was found to be 4.01 liters or 83% of predicted value. "We are not able to perform diffusion capacity." The Veteran appeared to have restrictive lung disease without significant obstructive component. The examiner stated that if the rating board needed additional information other than what was provided a second examination may need to be scheduled. However, he went on to warn that the Veteran was in advanced age and would likely not be able to cooperate further. The examiner stated additional studies might cause greater frustration and delay the service connection process for the Veteran.

As stated above in the VCAA section, the September 2013 VA examination report used the ACE process because the examiner stated existing medical evidence provided sufficient information on which to prepare the DBQ and the examiner determined an examination would likely provide no additional relevant evidence; the Veteran was in hospice due to terminal refractory MDS. The examiner noted the CT scan from June 2011 confirmed asbestos plaques compatible with previous asbestos exposure and the PFT confirmed a restrictive lung disease. He did not take corticosteroid medications, but used an inhalational bronchodilator therapy daily. He had no other pulmonary conditions or scars. 

Then the examiner repeated the same PFT information from 2011: Pre-bronchodilator, FVC was predicted at 83%; FEV-1 was 70% predicted; FEV-1/FVC was 84% and DLCO was 91% predicted. Post-bronchodilator, FVC was 79% predicted; FEV-1 was 61% predicted; FEV-1/FVC was 78% and DLCO was 91% predicted. The FVC % was the most accurate reflection of the disability. 

As stated above in outlining the applicable regulations, if the DLCO (SB) test is not of record, evaluation should be based on alternative criteria as long as the examiner states why the test would not be useful or valid in a particular case. 38 C.F.R. § 4.96(d)(2). The June 2011 VA report addendum clearly states the DLCO could not be accomplished by the Veteran due to patient effort and/or exhaustion. 

Also stated in the regulations was that post-bronchodilator studies were required when PFTs were done for disability evaluation purposes except when the results of pre-bronchodilator pulmonary function tests are normal or when the examiner determines that post-bronchodilator studies should not be done and states why. 38 C.F.R. § 4.96(d)(4). While the October 2011 VA examination report noted the PFT was not interpretable, it is clear from the report what was meant was that DCLO result could not be used. 

Here, post-bronchodilator results were worse than the pre-bronchodilator results. (see 2011 testing noted above). As a result, the pre-bronchodilator results are used here because the post-bronchodilator results were poorer than the pre-bronchodilator results. The FVC for pre-bronchodilator results were 83%. FVC was stated to be the most accurate reflection of the disability (see September 2013 VA examination report). 

Given the facts and circumstances, the Board finds the disability picture does not warrant an increased rating for the time period on appeal under the confines of 38 C.F.R. § 4.97, DC 6833. FVC, the most accurate method of testing as determined by the examiner, was not predicted lower than 75 percent. At no point was maximum exercise capacity found to be less than 15 ml/kg/min oxygen consumption with cardiorespiratory limitation; as dictated by 38 C.F.R. § 4.96(d)(1)(i), a maximum exercise test is not of record so alternative criteria is used. The Veteran did not have cor pulmonale or pulmonary hypertension, and did not require outpatient oxygen therapy. Id. 

The Board finds that the Veteran was credible in his assertion that he was not uncooperative, and notes the clinician did not simply state he had poor effort but also noted possible exhaustion likely due to his other comorbidities. In any case, there is simply no way to rate other than based on the available information. Regarding the presence of sputum and inhaler use, the Board also finds the Veteran credible, however, this does not provide for an increased rating under 38 C.F.R. § 4.97. The Board finds the 2011 examination results consistent with what was recorded in the private treatment notes for the MDS regarding the Veteran's respiratory condition. 

The Board has contemplated whether the case should be referred for extraschedular consideration. An extraschedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable. 38 C.F.R. § 3.321(b)(1). 

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the United States Court of Appeals for Veterans Claims (the Court) explained how the provisions of 38 C.F.R. § 3.321 are applied. First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. The Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability. Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. Id. 

Here, the Board finds the rating schedule adequately addresses the symptoms of the service-connected asbestosis, as described above. For example, the evidence shows the Veteran had some reduced lung capacity. Such impairment is accounted for in the schedule. 38 C.F.R. § 4.97. As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture and no further analysis is necessary. Thun, 22 Vet. App. at 115-16. 

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced. In this case, however, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition. This is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions. 

The Board has concluded that the evidence of record shows a rating of 10 percent is warranted for the entire time period on appeal. Hart, 21 Vet. App. 505. The reasonable doubt rule is not for application and the claim is denied. See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015) (stating any reasonable doubt is to be resolved in favor of the Veteran). 

	(CONTINUED ON NEXT PAGE)




ORDER

An initial increased rating for asbestosis in excess of 10 percent disabling is denied. 



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


